DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/02/2020.
Claims 1, 6, 10, 13, 14, 18, 25, 31, and 32 have been amended.
Claims 1-32 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the reasons described below.

On pg. 8 of the Remarks, Applicant notes:
It should be noted that on pg. 13 of the Office Action, the Examiner cites Keagy et al. U.S. Patent No. 8,219,653 Bl (hereinafter Keagy) and refers to this particular patent (rather than U.S. Patent No. 8,352,608 Bl) when rejecting the pending claims. Accordingly, Applicant specifically considers U.S. Patent No. 8,219,653 BI in this reply.

The typographical error has been corrected in this Action. Examiner apologizes for any inconvenience.


emphasis original):
“However, whether taken alone or in combination, WindowsUG, AutoGuide, LinuxUG, and Keagy fail to teach or render obvious "the operating system on the auxiliary host, including the kernel of the first version of the operating system and the system files of the container, is upgraded from the first version of the operating system to the second version of the operating system, while preserving the user applications and data" as recited in the amended independent claims.
In the cited portion of WindowsUG, the Examiner highlights "Any standard Windows Server installation supports the Automatic Updates feature. It allows Windows Server to periodically check the Windows Update website for updates, download these updates, and install them on your server (WindowsUG pg. 71) ... You do not have to update operating systems installed inside Containers. They get updated automatically during the Host OS update." See Office Action pg. 5. WindowsUG specifically states that the operating system (OS) of the container does not have to be updated because the Host OS update will automatically update the container OS. However, Applicant's claims are not teaching updating the host OS (i.e., the OS of first operating host) - as is recommended by WindowsUG.”

Examiner respectfully disagrees. Applicant asserts that “Applicant's claims are not teaching updating the host OS (i.e., the OS of first operating host) - as is recommended by WindowsUG”, but this characterization of WindowsUG as cited is incorrect because the upgrade is performed at the auxiliary host, not at the first host, and WindowsUG’s Host OS updates are only automatically applied to container OS at the same node. Similarly, Applicant argues that the “claims are not teaching updating the host OS”, but the claims explicitly state that “the operating system on the auxiliary host” includes the “kernel of the first version of the operating system” which is equivalent to the Host OS of WindowsUG, in addition to “the system files of the container” equivalent to the container OS of WindowsUG, and that they are both upgraded. This is consistent with embodiments found in AppSpec, for example from ¶0051-0052 ([text] inserted):

[Host OS] and system files of the container [container OS], may be upgraded from one version of the OS to another version of the OS using standard techniques, for example, using OS upgrade files [e.g. Windows Server update] provided by the OS vendor [e.g. Microsoft].”

Nowhere does AppSpec describe an upgrade process capable of upgrading only the OS portions specific to the container. Instead AppSpec describes copying the OS of the container host along with the OS system files of the container to a different auxiliary host where they are both upgraded. While AppSpec does disclose embodiments where the upgrades to the kernel are incidental to the primary objective of upgrading the container, such subject matter is not reflected in the claims as written and does not preclude Virtuozzo from meeting the limitations as cited.

On pg. 9 of the Remarks, Applicant further argues:
“Moreover, WindowsUG highlights an issue with relying on host OS updates, stating "All Windows updates in the Parallels Containers for Windows Update Center are checked for compatibility with Parallels Containers for Windows and can be installed on your Node. However, to be consistent with new Windows updates, Parallels Containers for Windows may (and usually does) undergo slight changes. It means that only Windows updates compatible with your current version of Parallels Containers for Windows can be downloaded and installed on your server." See WindowsUG, pg. 71. Applicant's claims are focused on upgrading a container to another version of an operating system, and not on updating the host. Because this reference teaches away from the subject matter at issue, WindowsUG also fails to render the claims obvious.”





On pg. 9 of the Remarks, Applicant argues:
Moreover, this reference do not teach an upgrade of operating system (OS) of a container from one version to another version of the OS. The reference teaches only updates. Respectfully, an update is not an upgrade of the version of the OS.

Applicant asserts “an update is not an upgrade of the version of the OS”, but provides no indication as to what characteristic or attribute the recited “upgrade” requires to distinguish it from the updates of Virtuozzo. When employed generally in the art, the terms are often used as synonyms with the term ‘upgrade’ at most carrying generic connotation of being ‘larger’ or more substantive, but this is insufficient to establish a patentable distinction. AppSpec (¶0057) provides an exemplary species of upgrading Windows Server 2012 to Windows Server 2016, but this singular example is insufficient to put specific limits on the term ‘upgrade’. Applicant’s disclosure is not limited to Windows-based operating systems (e.g. “the operating system running on any of these hosts is a version of Windows (e.g., home or server), or a distribution of Linux or Unix” (¶0057), and there are hundreds1 of Linux distros, each following their own versioning and update/upgrade release cycle. 
Even when restricting the discussion to only Windows-based operating systems it is unclear what objective criteria would distinguish an “update” from an “upgrade” (requires payment of a licensing fee? OS vendor uses a different name?). Examiner also notes the Microsoft versioning/release scheme represented in the example is now essentially defunct:


Examiner maintains that an OS with a particular update applied is a different version then without the update, or for a more technical definition, maintains that OS instances with different version identifiers (at a minimum, the revision component of the version ID2) are different versions of the OS.
Examiner additionally notes that Examiner’s selection of Keagy as a grounds of rejection was in part an attempt to move toward some objective criteria by which the claimed “upgrade” could be distinguished from any other update (or software modification). Although not claimed, the criteria which Examiner was able to most readily discern is that Applicant’s upgrades are specifically performed/required to make a migrating guest OS compatible with OS software at the intended migration destination. 

On pg. 9-10 of the Remarks, Applicant argues:
“Lastly, the Examiner cites Keagy for teaching the subject matter at issue. Keagy discusses adapting a system configuration of a first computer system for hosting on a second computer system. However, as can be seen in at least FIG. 2 of Keagy, Keagy is focused on virtual machines (VM), and does not mention a container. At best, Keagy states "each node is for using one or more hypervisors in order to host several configurations of several computer systems." and" The second configuration includes the first configuration modified to be operable on a particular hypervisor of a particular node in the several nodes." See Keagy, Abstract. However, the use of hypervisors indicates the use of VMs, which are not containers. Moreover, in col. 16, li. 15-25, in description of fig.7, Keagy states: "...generates an adapted system configuration 725a which is operable on the platform 730a. This adapted system configuration 725a is then run by the node 7 31 a as the virtual machine system configuration 7 45a." In other words, an adapted system configuration is run as a VM, which is not a container. Because there is no mention of containers in Keagy, Keagy also fails to teach the subject matter at issue.”

Keagy is primarily relied upon to  show why it would have been obvious to perform the steps individually taught by Virtuozzo in the claimed order, although Keagy’s utility VM (UVM)/adaptation engine approach could also have further relevance to (unclaimed) embodiments such as those described ¶0060-0061; FIG. 5-6.

On pg. 10 of the Remarks, Applicant argues:
Moreover, Keagy also fails to teach an upgrade of an OS from 1st version of the OS to 2nd version of the OS. Keagy is aimed to "adapt a system configuration that is operable on a source platform with a first set of hardware resources (physical and/or virtual hardware resources) to allow the system configuration to operate on a destination platform with a different second set of hardware resources (physical and/or virtual hardware resources)." In other words, Keagy makes a system configuration to be able to work with different hardware resources, but does not perform an upgrade of version of the OS of the container.

Examiner notes that although Keagy is not directed to ‘upgrades’ or ‘OS versions’ in the sense of official OS vendor distributed software to transition the OS to a particular vendor controlled version, Applicant’s upgrades/versions are also not limited to this specific context: “In still further aspects, the upgrading of the guest operating system of the container uses the native upgrade process for the operating system, whereas in others a third party software may be used to perform the upgrade” (¶0058). Keagy’s disclosure represents a detailed description of such a “third party” upgrade process. Examiner also notes that Keagy is not limited to modifications to address HW compatibility, disclosing at least (e.g. col. 31 li. 26-67 and 19A-19B) embodiments of adaptation operations to modify the OS system library/file layer so that it may operate with a particular version of an OS kernel, analogous to the OS compatibility issues between Applicant’s container hosts. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-32 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuozzo virtualization software as shown by: “Parallels Containers for Windows 6.0 User's Guide” (hereafter WindowsUG), “Parallels Virtual Automation 6.1 Administrator's Guide” (hereafter AutoGuide), and “Parallels Virtuozzo Containers 4.7 for Linux User's Guide” (hereafter LinuxUG)  in view of Keagy et al. (US 8,219,653 B1).
Secondary evidence regarding Virtuozzo cited in the rejections below: 
“Converting Virtual Containers, Virtual Machines, and Hardware Nodes to each other” (hereafter “pmigrate”).
“Parallels Agent Programmer's Guide” (hereafter “VirtuozzoAgent”).

Claim 25:
Virtuozzo discloses the limitations as shown in the following rejections.
a first container host (e.g. physical server migration source in AutoGuide pg. 96-97 example) comprising a kernel of a first version of the operating system and configured to run at least one container, the container comprising system files, user applications and data, see at least WindowsUG pg. 12-13, and 132; AutoGuide pg. 96-97, § “Migrating and Converting Containers” disclosing a container migration example with a physical server (a first container host) as migration source. See also LinuxUG pg. 17-18; pg. 22-23 for further description in context of Linux.
a second container host (e.g. destination physical server in AutoGuide pg. 98, “Migrating Physical Servers to Containers” example) comprising a kernel of a second version of the operating system; an auxiliary host (e.g. VM migration destination in AutoGuide pg. 96-97 example) communicatively coupled to the first and second container hosts, see at least AutoGuide pg. 29, § “Viewing Physical Servers Information”; pg. 55, § “Starting to Create Virtual Environments”; pg. 96-98.
wherein: the kernel of the first version of the operating system, the system files, user applications and data of the container are copied from the first container host to the auxiliary host, see at least AutoGuide pg. 96-98: 
“migrate a Windows-based Container, the Container will be automatically converted into the virtual machine with the Windows operating system pg. 96…If you convert a Windows-based Container to a PSBM physical server, the conversion to a virtual machine is obligatory…(pg. 97…The created virtual machine is an exact copy of the Container, i.e. it will have the same operating system and networking settings, memory size and CPU count, the whole scope of software programs and data stored in the Container, the same security and port redirection settings, etc.”

Since the created VM (auxiliary host) is “an exact copy of the Container,” with the “same operating system” and VMs require their own full (i.e. kernel and system files) copy of the OS, the host OS is inherently copied from the source machine (first container host) hosting the container to the created VM (auxiliary host). See also WindowsUG pg. 32-33, § “Migrating Containers”.
the operating system (host OS + container OS) on the auxiliary host, including the kernel (host OS) of the first version of the operating system and the system files of the container (container OS), is upgraded from the first version of the operating system to the second version of the operating system, while preserving the user applications and data (WindowsUG pg. 58; pg. 67, last para.; pg. 71-72, § “Updating Windows Server Software”:



upgraded system files of the upgraded operating system, and the preserved user applications and data of the container are copied from the auxiliary host to the second container host, see AutoGuide 98-101; WindowsUG pg. 96-98, § “Migrating Physical Servers to Containers”; LinuxUG pg. 278-280). See additionally “pmigrate” reference.
As shown above, Virtuozzo discloses each of the individual steps/operations of migrating and upgrading the OS, and discloses “The cases when you need to move your Containers from one physical server to another can be quite numerous” (AutoGuide pg. 96) but does not disclose performing the steps/operations in particular sequence specifically to allow the OS and applications to be transferred from an initial host with a first version of the OS to a destination host with a second version of the OS incompatible with the first host via modification at an intermediate auxiliary host (interpretation derived from ¶0040-0043, 0057, 0060 of Applicant’s as-filed Specification).
Keagy, however, discloses “a method for adapting a system configuration that is operable on a first platform (also referred to as a "source" platform) to operate on a second platform (also referred to as a "destination" platform). The system configuration includes an operating system with a kernel, device drivers, and interface applications of the operating system that facilitate operations of the operating system” (col. 7 li. 50-56). The method including copying the kernel and OS (system files) of the source machine to an intermediate machine operating an adaptation engine (auxiliary host) (FIG. 9, 11, and 13) which modifies/replaces the received OS and kernel to make the received configuration operable at a destination machine as described in at least Keagy col. 8 li. 29-62; col. 9 li. 46-63; col. 12 li. 19-35.  Keagy particularly discloses (col. 31 li. 26-67 and 19A-19B) modifying/’upgrading’ (see system files) operable with the kernel of the first version of the OS to be compatible with the kernel of the second version of the OS at the destination.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Virtuozzo with the adaptation method of Keagy in order improve flexibility and reduce costs by increasing the number of machines where a system configuration can be executed (Keagy Col. 38 li. 45-60; col. 40, li. 21-42), and more specifically, it represents the application of a known technique to a known device/method ready for improvement (one of the explicit restrictions/limitations of Virtuozzo’s container migration is the source and destination nodes must share the same OS version, see WindowsUG, pg. 33, 97; AutoGuide pg. 98) to yield predictable results.

Claims 1, 18, and 32:
Claims 1, 18, and 32 are broader than claim 25 and stand rejected under the same rationale as described in the rejections to claim 25 above.

Claims 2, 11, 12, 23 and 30:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo and Keagy further disclose wherein at least one of the first container host and the second container host is a physical machine comprising at least one processor...wherein the auxiliary host is a physical/virtual machine (see Keagy col. 9 li. 54-63; and col. 39; AutoGuide pg. 96-98). See additionally “pmigrate” reference.




Claims 3, 19, and 26:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein each of the first and second container hosts is configured to run at least one container on a shared kernel (see WindowsUG pg. 12 and 132; LinuxUG pg. 19, pg. 22-23). 

Claims 4, 7, 20 and 27:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses configuring the kernel of the operating system and the system files of the container to boot the operating system generated by combining them on the auxiliary host (AutoGuide pg. 97, 1st bullet).

Claims 5, 21 and 28:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein along with copying, from the auxiliary host to the second container host, the method further comprises: configuring the upgraded system files of the container to run the container on the second container host (see AutoGuide pg. 101-102).

Claim 8:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein the upgrade is performed using one or more tools provided by an operating system vendor. (see WindowsUG  pg. 71, § “Updating Windows Server Software”, first para.)



Claims 9, 22, and 29:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein the upgrade is performed in-place on running operating system (see WindowsUG  pg. 71-72).

Claims 13 and 14:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein the auxiliary host is selected according to the configuration of the resources that the container had on the first container host…wherein the virtual machine is created according to the configuration of the resources that the container had on the first container host (see AutoGuide pg. 98, first paragraph).

Claim 15:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses wherein the first and second container hosts provide OS level virtualization and the auxiliary host does not provide OS level virtualization (see WindowsUG pg. 12; LinuxUG pg. 19, pg. 22-23; and AutoGuide pg. 97, 166, 264 regarding bare metal servers).

Claims 16, 17, 24 and 31:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo further discloses providing a control agent configured to control the one or more steps of the method…wherein the functionality of the control agent is distributed among one or more of the first container host, the second container host and the auxiliary host (see AutoGuide pg. 273, § “Parallels Virtual Automation Command-Line Utilities”, para. 1; pg. 302, para. 1). See also . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Virtuozzo virtualization software in view of Keagy et al. (US 8,352,608 B1) in further view of Monica et al. (Deploying Windows 10 - Automating deployment by using System Center Configuration Manager).

Claim 6:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Regarding claim 6, Virtuozzo further discloses (WindowsUG pg. 71, § “Updating Windows Server Software”, first para.) ensuring updates do not cause compatibility issues with the container management software, but does not specifically consider other sources of compatibility issues and does not specifically disclose upgrading, without loss of compatibility to each other, the kernel of the operating system and the system files of the container to a newer version of the operating system, while preserving user applications and data.
Monica, however, discloses an analogous method for performing upgrades while allowing an administrator to “Preserve all data, settings, applications, and drivers” (pg. 22), and further includes (pg. 29-30, § “Inventory and compatibility”) identifying and remediating potential sources of incompatibility amongst the system software components and the OS to facilitate upgrading, without loss of compatibility to each other, the kernel of the operating system and the system files of the container to a newer version of the operating system, while preserving user applications and data.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Virtuozzo/Keagy to utilize the compatibility report and remediation techniques taught by Monica to prevent system instability and performance loss caused by conflicts and incompatibilities amongst the upgraded OS software and system components 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Virtuozzo virtualization software in view of Keagy et al. (US 8,352,608 B1) in further view of Fries et al. (US 2009/0007105 A1).

Claim 10:
The combination of Virtuozzo/Keagy discloses the limitations as shown in the rejections above. Virtuozzo/Keagy do not disclose but Fries discloses wherein the upgrade is performed on the auxiliary host without booting the operating system on the auxiliary host (see Fries Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Virtuozzo/Keagy as taught by Fries as it represents the substitution of one updating technique with an equivalent with predictable results. 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
:
“Windows Container Version Compatibility” includes discussion of the Windows OS versioning scheme.
US-20160132420-A1 and US-20140337825-A1 disclose techniques for upgrading OS via an intermediate device.
US-20170300311-A1 discloses methods for dynamically generating container images.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
02/26/2021

/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://lwn.net/Distributions/
        2 See “Which Version of Version?” included with this Action.